Citation Nr: 0841217	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 until 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In September 2008, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the September 2008 Board hearing, the veteran 
indicated he had additional medical evidence concerning his 
claim.  His representative explained that there was a 
statement from a private physician indicating that he was 
permanently, totally disabled and unable to work.  Although 
the veteran stated he would provide the evidence of H.H.C., 
M.D. he has not yet done so.  Significantly, there is no 
indication that the VA has attempted to assist the veteran in 
obtaining this evidence.  See 38 C.F.R. § 3.159(c)(1).  This 
evidence is relevant and must be obtained.  

At the September 2008 hearing, the veteran also reported that 
his service-connected conditions had worsened since the prior 
March 2007 VA examination.  As such, an additional 
examination is necessary to adjudicate this appeal. 
VAOPGCPREC 11-95 (1995).  Service connection is in effect for 
post-operative right shoulder replacement with history of 
fracture of the greater tuberosity and for residuals of a 
fracture of the right radial head, which are rated as 60 
percent and 30 percent disabling, respectively.  Thus, his 
disabilities satisfy the criteria set forth in 38 C.F.R. 
§ 4.16(a) (2008).  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
Because the veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities, and 
particularly, his PTSD, render him unable to secure or follow 
a substantially gainful occupation because soliciting such an 
opinion is necessary to adjudicate this claim.  Thus, the 
Board has no discretion and must remand this matter to afford 
the veteran a VA examination, the report of which must 
address the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to specify all medical care 
providers who treated him for his service 
connected right arm and shoulder 
conditions. The RO should then obtain and 
associate with the claims file any records 
identified by the veteran that are not 
already associated with the claims file. 
The veteran should be specifically asked 
to complete an authorization for release 
of medical records for the treatment he 
received from H.H.C., M.D.

2.  The RO should schedule the veteran for 
an appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
The examiner must opine as to whether, 
without regard to the veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

3.  Then the RO should readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his representative 
must be furnished a Supplemental Statement 
of the Case and be given an opportunity to 
submit written or other argument in 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran need take no action until he is notified.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

